Citation Nr: 0819016	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) in February 2003 
and the RO issued a statement of the case (SOC) in March 
2005.  The veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.

In August 2006, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After completing 
the requested action, the AMC continued the denials of the 
claims (as reflected in the January 2008 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for many years after service, and the only medical 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
veteran's hearing loss weighs against the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only medical 
nexus opinion indicates that the veteran's tinnitus is not 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.   

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2002 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection for bilateral hearing loss and for tinnitus, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  This pre-rating letter meets Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.  

The Board notes that a September 2006 post-rating letter 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts these determinations.  After issuance of this letter, 
and opportunity for the veteran to respond, the January 2008 
SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  
Moreover, as the Board's decision herein denies the claims 
for service connection, no disability rating or effective 
date is being assigned; hence, there is no possibility of 
prejudice under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran has asserted that he has bilateral hearing loss 
and tinnitus as a result of his exposure to loud noise in 
service.  In his November 1999 statement in support of claim, 
he indicated that he was assigned to the artillery working 
with Hausers, 155 mms, and 105 mms.  He stated that no 
hearing protection was provided and that the noise resulted 
in syncopal attacks.  In an April 2005 statement, the veteran 
asserted the tinnitus began in service when he was hit in the 
head with a pole and knocked down.   The veteran's DD Form 
214 list hs most significant duty assignment as BTRY C 1st BN 
122 ARTY 1st ARMD DIV USAREUR.  

The service medical records reflect no complaints, findings, 
or diagnosis of any tinnitus or hearing loss in either ear 
during the veteran's the period of active service.  Service 
medical records include reports of two different hearing 
evaluations, neither of which shows hearing loss.  In 
addition, when comparing the January 1972 separation 
examination report with the November 1969 pre-induction 
examination report, audiogram findings actually show an 
improvement in the veteran's hearing at 500 Hertz in the 
right ear and at 500 and 4,000 Hertz in the left ear.  

In November 1969, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
5
LEFT
15
10
5
N/A
15

In January 1972, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10


The above-cited evidence clearly indicates that no hearing 
loss or tinnitus was shown in service.  The Board notes, 
however, that the absence of in-service evidence of hearing 
loss is not fatal to a claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Medical nexus evidence also is 
needed to support the veteran's claim for service connection 
for tinnitus.  

The post-service medical evidence includes audiology reports 
reflecting notations as to sensorineural hearing loss (SNHL) 
(but no reported audiometric testing results); a May 1996 VA 
general medical examination report (which reflects the first 
reference to tinnitus); a September 2002 VA Ear, Nose, and 
Throat (ENT) clinic note, reflecting a patient history of 
constant tinnitus worsening over the preceding year with 
symptoms worse in the right ear, and an opinion that the 
tinnitus was likely due to noise exposure and hearing loss, 
without explanation; and a February 2007 VA ear disease 
examination report reflecting comment that the veteran's 
hearing loss is not really characteristic of acoustic trauma 
and that there may be a functional basis for the tinnitus.  
Post-service records also reflect notations as to post-
service noise exposure, to include the veteran's work as an 
auto mechanic and later a manager.  

During a VA audiological evaluation in January 2007, the 
veteran complained of bilateral hearing loss with a constant 
bilateral tinnitus.  He attributed his tinnitus to an 
explosion in 1970 when he was in a bunker during practice and 
assigned to tanks afterward.  He stated that he had no ear 
protection and that the ringing had gotten worse so he was 
reassigned as a warrant officer.  He denied both occupational 
and recreational noise exposure.  He reported military noise 
exposure, including heavy artillery with 155 mm and 175 mm 
howitzers.

At that time, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
50
55
LEFT
10
15
15
25
60

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the right ear and 94 percent in the left ear.  
The examiner noted that the veteran had normal tympanometry 
bilaterally and diagnosed moderate sloping to moderately 
severe predominantly SNHL from 3,000 to 8,000 Hertz in the 
right ear and moderately severe SNHL from 4,000 to 8,000 
Hertz in the left ear.  

As indicated above, the post-service evidence supports a 
finding of current hearing loss in each ear to an extent 
recognized as a disability as defined by 38 C.F.R. § 3.385.  
Further, the veteran has asserted experiencing tinnitus, the 
type of disability that he can establish on the basis of his 
own assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).   However, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the competent, probative evidence establishes 
that there is no medical relationship, or nexus, between each 
disability and the veteran's period of service.

Even if the Board were to accept, as credible, the veteran's 
assertions of in-service noise exposure, there is no evidence 
of any complaints, findings, or diagnosis of hearing loss or 
tinnitus until more than 24 years after the veteran's 
service.  The passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  This is especially so here where the 
veteran has had significant post-service occupational noise 
exposure.  Moreover, the only competent opinions to address 
the etiology of the veteran's hearing loss and tinnitus weigh 
against the claims.  

A January 2007 VA examiner considered the veteran's 
complaints and description of noise exposure, both during and 
after service, and the evidence in the claims file.  However, 
after examining the veteran, the examiner concluded that the 
veteran's service noise exposure did not contribute to his 
present hearing loss bilaterally as his hearing thresholds 
were considered to be within normal range at separation in 
1972.  The examiner added that the hearing loss is likely 
related to occupational and/or environmental noise exposure 
after service.  The examiner also noted that, although the 
veteran reported having had tinnitus since 1970, the first 
mention of tinnitus was in a VA examination report dated in 
May 1996, which is 24 years after discharge.  The examiner 
then concluded that the veteran's present tinnitus is not 
related to hearing loss from service noise exposure as 
hearing loss was considered normal at separation.  The 
examiner added that the tinnitus is likely related to hearing 
loss from occupational and/or environmental noise exposure 
after service.  

The Board finds the above-cited opinions probative of the 
medical nexus questions, based as they were on both 
examination of the veteran and consideration of his 
documented medical history and assertions.  Hence, the only 
competent, probative opinions to address the relationship 
between the veteran's current disabilities and service weigh 
against the claims, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of a contrary medical opinion-one that, in 
fact, establishes a relationship between hearing loss and/or 
tinnitus and service.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


